Exhibit 10.83

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT

  1. CONTRACT ID CODE     PAGE     OF      

 

    1    

 

 

    3    

2. AMENDMENT/MODIFICATION NO.

049

 

3. EFFECTIVE DATE  

See Block 16C

  4. REQUISITION/PURCHASE REQ. NO.       5. PROJECT NO. (If applicable) 6.
ISSUED BY                                           CODE   5ASNET  
7. ADMINISTERED BY (IF OTHER THAN ITEM 6)     CODE     5ASNET  

ALAINA EARL

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW

Room 1P 650

Washington DC 20260-0650

(202) 268-6580

 

 

Air Transportation CMC

Air Transportation CMC

United States Postal Service

475 L’Enfant Plaza SW, Room 1P650

Washington DC 20260-0650

8. NAME AND ADDRESS OF CONTRACTOR (No., Street, County,  State, and Zip Code)  
   

 

    (x)      

  9A. AMENDMENT OF SOLICITATION NO. FEDERAL EXPRESS CORPORATION              

3610 HACKS CROSS ROAD

MEMPHIS TN 38125-8800

           

9B. DATED (SEE ITEM 11)

 

     

 

     x      

 

 

10A. MODIFICATION OF CONTRACT/ORDER NO.

ACN-13-FX

 

                  10B. DATED (SEE ITEM 13) SUPPLIER CODE:      000389122  
FACILITY CODE                           04/23/2013

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨          ¨  is extended,         ¨  is not extended.

 

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning              copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of the
offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment number. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

 

12. ACCOUNTING AND APPROPRIATION DATA (If required.)

See Schedule

 

Net Increase:      [*]

    

 

13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.

 

   

 

(x)  

  A. THIS CHANGE BY CLAUSE IS ISSUED PURSUANT TO: (Specify clause) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.       x    
 

 

Monthly Fuel Adjustment

 

     

 

¨  

 

B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14.

 

       

 

¨  

 

C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO THE AUTHORITY OF: THE
CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.

 

       

 

x  

 

D. OTHER (such as no cost change/cancellation, termination, etc.) (Specify type
of modification and authority): THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE
CONTRACT ORDER NO. IN ITEM 10A.

 

By Mutual Agreement of the Contracting Parties

 

       

 

E. IMPORTANT: Contractor      ¨    is not,      x    is required to sign this
document and return                copies to the issuing office.

 

   

14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)

In accordance with contract ACN-13-FX and the “Fuel Adjustment” section, the
following Line Haul Rate (fuel) for the Day Network as set out in Attachment 10
is modified for performance during the period of November 3, 2015 to November
29, 2015 (Operating Period 26) as follows:

 

From:

[*] per cubic foot

To:

[*] per cubic foot

 

This is an increase of [*].

Continued...

   

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

 

   

15A. NAME AND TITLE OF SIGNER (Type or print)

 

    Paul J. Herron, Vice President

     

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

 

    Brian Mckain

15B. CONTRACTOR/OFFEROR

 

/s/ PAUL J. HERRON

(Signature of person authorized to sign)

     

15C. DATE SIGNED  

 

3-1-16

 

16B. CONTRACT AUTHORITY

 

/s/ BRIAN MCKAIN

(Signature of Contracting Officer)

     

16C. DATE SIGNED

 

3/7/16

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

Page

 

2

 

Of

 

3

 

            

 

CONTRACT/ORDER NO.

ACN-13-FX/049

 

AWARD/
EFFECTIVE DATE  

 

See Block 16C

 

MASTER/AGENCY CONTRACT NO    

 

  SOLICITATION NO.  

SOLICITATION        

ISSUE DATE

            ITEM NO        

 

  SCHEDULE OF SUPPLIES / SERVICES   QUANTITY   

UNIT 

      UNIT PRICE      

AMOUNT

   

[*]

 

This modification also incorporates Operating Period 25 (October) Scheduled
Charters into the ACN-13-FX contract, with the following conditions:

 

A) Once the Charters are scheduled they cannot be canceled.

B) All Service and Scan penalties (reductions in payment) will be eliminated for
Operating Period 25 in which these “Scheduled Charters” will operate.

C) Volume will be inducted into the network at the Memphis Hub and will incur
appropriate tier pricing and will be processed normally.

 

FedEx will notify the Postal Service if the Tender requirement is different than
what is currently in the contract. Delivery does not change.

 

Payments for said charters will be paid as part of the Operating Period
reconciliation.

Sub Rept Req’d: Y Carrier Code: FX Route Termini

S: Various Route Termini End: Various Payment

Terms: SEE CONTRACT

Discount Terms:

 

See Schedule

 

Accounting Info:

BFN: 670167

FOB: Destination

Period of Performance: 09/30/2013 to 09/30/2020

 

Change Item 1 to read as follows:

                        1  

Day Network

Account Number: 53503

             

[*]

 

             

Delivery: 11/02/2015

Delivery Location Code: 18310M

WASHINGTON D DC NOM

WASHINGTON DC NOM

USPS

475 LENFANT PLZ SW RM 6631

 

Continued…

               

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONTINUATION SHEET

  REQUISITION NO.  

PAGE

 

3

 

OF

 

3

 

             

 

CONTRACT/ORDER NO.

ACN-13-FX/049

 

AWARD/
EFFECTIVE DATE  

 

See Block 16C

 

MASTER/AGENCY CONTRACT NO.    

 

  SOLICITATION NO.  

SOLICITATION        

ISSUE DATE

            ITEM NO        

 

  SCHEDULE OF SUPPLIES / SERVICES   QUANTITY   

UNIT 

      UNIT PRICE      

AMOUNT

 

 

7

 

WASHINGTON DC 202606631

Amount: [*]

 

This is for estimation purposes only and is not a guarantee of contract value.

 

Change Item 7 to read as follows:

 

Scheduled Charter Option

Account Number: 53703

 

Delivery: 09/28/2015

Delivery Location Code: 18310M

USPS SHARED NETWORKS

475 LENFANT PLZ SW RM 7900

WASHINGTON DC 20260-6631

Amount: [*]

 

             

 

 

 

[*]

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

Location

   A/C Type    Monthly
Number of
Charters      Cubic Feet      Proposed Cost      Total Monthly
Proposed Cost  

EWR

   MD-10      [*]         [*]         [*]         [*]   

EWR

   MD-11      [*]         [*]         [*]         [*]   

FLL

   757      [*]         [*]         [*]         [*]   

LAX

   MD-10      [*]         [*]         [*]         [*]   

LAX

   757      [*]         [*]         [*]         [*]   

LAX

   A300      [*]         [*]         [*]         [*]   

OAK

   A300      [*]         [*]         [*]         [*]   

OAK

   MD-10      [*]         [*]         [*]         [*]   

PHL

   A310      [*]         [*]         [*]         [*]   

PHL

   757      [*]         [*]         [*]         [*]   

PHX

   A310      [*]         [*]         [*]         [*]   

SLC

   A300      [*]         [*]         [*]         [*]   

SLC

   757      [*]         [*]         [*]         [*]   

TPA

   757      [*]         [*]         [*]         [*]         [*]            [*]
  

 

* Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.